REED, District Judge.
As to the, motion to dismiss, I am of the opinion that section 1563 of the Compiled Laws is not applicable to the petition before me. The petition is a special proceeding, not contemplated by either the statute or by the rule of court quoted'by counsel for objector. The petition was presented to the court by a regular attorney of the court, who was present at the date of the heáring.. The motion to dismiss, on the ground stated, will be denied.
Considering the demurrer, I am of the opinion that the petition is defective. The petition itself does not refer to any action or proceeding by the town council of Petersburg, or authorized by statute, nor does the petition show that the mayor of the town is a member of the town council, or that he acted in behalf of the town council in taking the affidavit. Affidavits made for either a public or private corporation should show the authority for making them. The record shows that the petition is sworn to in the following form: “City of Petersburg, by Ed. Locken, Its Mayor.” It seems to me, under the wording of the statute, that the petition should, show on its face the authority for the presentation of the petition on behalf of the town council, and that the authority should be shown, *333either by a resolution of' the town council or by an ordinance of the town council, stating that it is the purpose and desire of the town council to enlarge the corporate boundaries as stated in the accompanying petition of property owners within the district proposed to be annexed.
But there is a more serious objection to the court’s proceeding with the petition at this time. The statute requires that there be three notices of the hearing posted within the corporate limits, three notices posted within the territory proposed to be annexed, and publication in a newspaper for a specified time. The return shows that three notices were posted within the corporate limits, and that there was a publication as required by statute, but fails to show any posting of notices within the district proposed to be annexed. Under the statute, it is a requisite that the notices shall be posted within the district proposed to be annexed, before the court can consider the petition. This is a jurisdictional defect, as the proceeding is in the nature of a proceeding in rem, and the notices are for the information of all persons interested, whether within or without, or having any interest in, the district, and, without proof of service of the notices required by the statute, the court is without jurisdiction to hear and determine the matter.
As to the sufficiency of the petition, I am of the opinion that the same may be amended to comply with the requirements of the statute as herein indicated by filing a new petition, and 15 days are allowed for the petitioners so to do. If, as appears to be the case, no notices were posted within the district proposed to be annexed, it is necessary that a hew order be made, and further posting and publication as required by statute be had. In default of compliance herewith within the time allowed, the petition will be dismissed.